UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1686


ELSA IRMA LOAYZA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 23, 2010              Decided:   March 8, 2010


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Anthony A. Fatemi, ANTHONY A. FATEMI, LLC, Bethesda, Maryland,
for   Petitioner.   Tony   West,  Assistant Attorney  General,
Stephen J. Flynn, Assistant Director, Ann M. Welhaf, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elsa Irma Loayza, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals   (Board)   affirming   the       Immigration   Judge’s    order   of

removal and denying Loayza’s motion to reopen and remand.                  We

have reviewed the administrative record and Loayza’s claims and

find them to be without merit.        We accordingly deny the petition

for review for the reasons stated by the Board.                   See In re:

Loayza (B.I.A. May 19, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           PETITION DENIED




                                      2